Fourth Court of Appeals
                                  San Antonio, Texas

                                       JUDGMENT
                                     No. 04-11-00924-CV

                    IN RE ESTATE OF William H. MCNUTT, Deceased

                        From the County Court, Kimble County, Texas
                                   Trial Court No. 2,284
                          Honorable Joe Loving, Jr., Judge Presiding

    BEFORE CHIEF JUSTICE STONE, JUSTICE MARION, AND JUSTICE MARTINEZ

        In accordance with this court’s opinion of this date, the judgment of the trial court is
REVERSED, and the cause is REMANDED to the trial court for a new trial on the theory of
whether William H. McNutt made an oral gift to Sherry D. McNutt of the house and an
appropriate amount of acreage for the full use and enjoyment of the house. Costs of the appeal
are taxed against the parties who incurred them.

       SIGNED May 22, 2013.


                                                _____________________________
                                                Catherine Stone, Chief Justice